 


109 HRES 284 IH: Amending the Rules of the House of Representatives to repeal the provisional quorum provision.
U.S. House of Representatives
2005-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 284 
IN THE HOUSE OF REPRESENTATIVES 
 
May 17, 2005 
Mr. Baird submitted the following resolution; which was referred to the Committee on Rules
 
RESOLUTION 
Amending the Rules of the House of Representatives to repeal the provisional quorum provision. 
 
 
That paragraph (c) of clause 5 of rule XX of the Rules of the House of Representatives (relating to provisional quorums) is repealed and that paragraph (d) of such clause is redesignated as paragraph (c). 
 
